DETAILED ACTION
In response to the Amendments filed on November 17, 2022, claims 1, 3, 6 8, 10, 11, 17, and 21 are amended; and claims 25-30 are withdrawn. Currently, claims 1-24 are still further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a closure mechanism configured to obstruct fluidic coupling of at least one of the machine-side input lumen with the patient-side output lumen or the machine-side output lumen with the patient-side input lumen” in claim 2 and also in claims 3 and 4. It is noted that the recitation of “mechanism” is a generic placeholder with the functionals language of “closure…configured to obstruct fluidic coupling of at least one of the machine-side input lumen with the patient-side output lumen or the machine-side output lumen with the patient-side input lumen.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  shutters 434a-b of instant [0078]; shutters of instant [0087]; shutters 630a,b of instant [0096]-[0097]; shutters of instant [0113], [0116]; and shutters of instant [0121]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “wherein in the connected state” on line 10 and “wherein in the disconnected state” on line 14 are confusing because claim 1 has been amended to include a patient-side recirculation lumen in lines 7-9. Therefore, it is unclear if the recitations of “the connected state” and “the disconnected state” further require: 
1) the respective connected and disconnected states of the connection of the patient-side input lumen before the end of the patient-side input lumen of lines 7-8; 
2) the respective connected and disconnected states of the connection of the connection of the patient-side output lumen before the end of the patient-side output lumen of lines 8-9. 
However, for the purpose of continuous examination and as best understood from the instant disclosure and the original claims, the recitations of “the connected state” and “the disconnected state” are referring to a connected state and a disconnected state of the fluid access device, wherein the respective connected and disconnected states require the connections of the machine-side hydraulic circuit with the patient-side hydraulic circuit as required in lines 11-16 and not the connections or disconnections of the patient-side input lumen or the patient-side output lumen of lines 7-9. Therefore, the recitations are suggested to be recited as --wherein in the connected state of the fluid access device-- and --wherein in the disconnected state of the fluid access device--, respectively, to avoid the above confusion.
Claims 2-24 are also rejected for incorporating the above confusion through their respective claim dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spock (US Pub. No. 2004/0225341 A1).
Claim 1. Spock discloses a fluid access device configurable between a connected state and a disconnected state, comprising: 
a machine-side hydraulic circuit (i.e., fluid circuit in portable control unit 117) comprising a patient fluid channel comprising a machine-side input lumen (i.e., lumen with inlet of control unit 117 via inlet into outlet pump 161) and a machine-side output lumen (i.e., lumen with outlet of control unit 117 via valve 179) stabilized by a machine-side housing (i.e., housing of control unit 117) ([0036]; Figs. 1, 2); and 
a patient-side hydraulic circuit (i.e., fluid circuit of apparatus 21 from the portable control unit 117 and enclosure 25) comprising a patient fluid channel comprising a patient-side input lumen (i.e., lumen coupling to valve 179 of control unit 117 to inlet 35) and a patient-side output lumen (i.e., lumen coupling to inlet of outlet pump 161 of control unit 117 to outlet 45) stabilized by a patient-side housing (25) ([0031]; Fig. 1); 
a patient-side recirculation lumen (i.e., lumen formed by sheet members 71, 75 allows for recirculation of fluid in the lumen of enclosure 25 and the fluid circuit of apparatus 21 away from control unit 117) including a connection (35’) from the patient-side input lumen before an end of the patient-side input lumen (i.e., the end coupled to valve 179 of control unit 117), and the patient-side recirculation lumen includes a connection (45’) to the patient-side output lumen before an end of the patient-side output lumen (i.e., the end coupled to inlet of outlet pump 161 of control unit 117) (Figs. 1, 2), and 
wherein in the connected state, the machine-side hydraulic circuit abuts the patient-side hydraulic circuit at a fluidic interface (Figs. 1, 2; i.e., interface of respective input of outlet pump 161 and valve 179 of control unit 117 being coupled to allow for fluid flow from control unit 117 to enclosure 25), the machine-side input lumen fluidically couples to the patient-side output lumen, and the machine-side output lumen fluidically couples to the patient-side input lumen ([0039], Figs. 1, 2; i.e., when operating under normal mode, control unit 117 passes liquid to the enclosure 25), 
wherein in the disconnected state, the machine-side input lumen is not fluidically coupled to the patient-side output lumen, and the machine-side output lumen is not fluidically coupled to the patient-side input lumen ([0039]; i.e., during bypass mode, control unit 117 does not pass to enclosure 25 by fluidically uncoupling with enclosure 25 by diverting flow through bypass line 173).  
Claim 10. Spock discloses the fluid access device of claim 1, wherein the machine-side hydraulic circuit comprises a machine-side recirculation lumen (173) bridging the machine-side input lumen and the machine-side output lumen ([0039]; Fig. 1).

Claims 1-4, 6, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Altman (US Pub. No. 2022/0265912 A1).
Claim 1. Altman discloses a fluid access device configurable between a connected state and a disconnected state, comprising: 
a machine-side hydraulic circuit (i.e., fluid circuit of dialysis machine and disposable tubing 160) comprising a patient fluid channel comprising a machine-side input lumen (162) and a machine-side output lumen (164) stabilized by a machine-side housing (i.e., housing of dialysis machine) ([0030]; Fig. 2); and 
a patient-side hydraulic circuit (i.e., fluid circuit of adapter 140 and catheter 110) comprising a patient fluid channel comprising a patient-side input lumen (i.e., lumen receiving fluid including lumen 114 through channel 144 and inlet 143a) and a patient-side output lumen (i.e., lumen outputting fluid from lumen 112 through channel 142 and outlet 143b) stabilized by a patient-side housing (141) ([0030], [0041]; Fig. 2); 
a patient-side recirculation lumen (142,144) including a connection (i.e., connection of channel 142 connecting to channel 144 when channels 142,144 operating in short circuit A in Fig. 1) from the patient-side input lumen before an end of the patient-side input lumen (i.e., connection is before end of lumen 112), and the patient-side recirculation lumen includes a connection (i.e., connection of channel 144 connecting to channel 142 when channels 142,144 operating in short circuit A in Fig. 1) to the patient-side output lumen before an end of the patient-side output lumen (i.e., connection is before end of channel 142 at outlet 143b) (Fig. 1), and 
wherein in the connected state, the machine-side hydraulic circuit abuts the patient-side hydraulic circuit at a fluidic interface (i.e., tubing 160 abuts with outlet 143b), the machine-side input lumen fluidically couples to the patient-side output lumen, and the machine-side output lumen fluidically couples to the patient-side input lumen ([0030], Fig. 2; i.e., when gate 155 is actuated to operate in the long circuit B), 
wherein in the disconnected state, the machine-side input lumen is not fluidically coupled to the patient-side output lumen, and the machine-side output lumen is not fluidically coupled to the patient-side input lumen ([0029], Fig. 1; i.e., when gate 155 is actuated to operate in the short circuit A).  
Claim 2. Altman discloses the fluid access device of claim 1, further comprising a closure mechanism (155, 152, 154) configured to obstruct fluidic coupling (Fig. 2) of at least one of the machine-side input lumen with the patient-side output lumen or the machine-side output lumen with the patient-side input lumen, wherein in the connected state, the closure mechanism does not obstruct fluidic coupling of the machine-side input lumen with the patient-side output lumen or the machine-side output lumen with the patient-side input lumen ([0028]-[0030]; i.e., closable gate 155 operated by levers 152 is considered a closure mechanism configured to perform the required functions of the claimed closure mechanism and having similar structures to the shutters of the instant disclosure and is thus considered an equivalent structure).  
Claim 3. Altman discloses the fluid access device of claim 2, wherein the closure mechanism is configured to close over at least one of a distal end of the machine-side input lumen, a distal end of the machine-side output lumen, a distal end of the patient-side input lumen, or a distal end of the patient-side output lumen as the fluid access device transitions from the connected state to the disconnected state (i.e., gate 155 closing tubing 160 when actuated to close from the position of allowing fluid flow in long circuit B to short circuit A).  
Claim 4. Altman discloses the fluid access device of claim 2, wherein the fluid access device is configured to retract the closure mechanism from at least one of a distal end of the machine-side input lumen, a distal end of the machine-side output lumen, a distal end of the patient-side input lumen, or a distal end of the patient-side output lumen as the fluid access device transitions from the disconnected state to the connected state ([0028]-[0030]; i.e., via operation of levers 152, 154).  
Claim 6. Altman discloses the fluid access device of claim 2, wherein, the patient-side hydraulic circuit further comprising a pump (145) configured to pump fluid through the patient-side recirculation lumen ([0026]; Fig. 2).  
Claim 15. Altman discloses the fluid access device of claim 1, wherein the patient-side hydraulic circuit comprises a first plurality of valves (152, 154), each of the first plurality of valves being configured to at least one of: selectively open the patient-side input lumen, selectively open the patient-side output lumen, or selectively open a wall portion of the patient fluid channel (Figs. 1, 2; [0028]-[0030]; i.e., selectively open to operate from the short circuit A to the long circuit B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7-9, 16, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Altman (US Pub. No. 2022/0265912 A1) in view of Porter (US Pub. No. 2006/0064159 A1).
Claim 5. Altman discloses the fluid access device of claim 4, but does not further disclose that the fluid access device is configured to electrically couple the machine-side hydraulic circuit to the patient-side hydraulic circuit as the fluid access device transitions from the disconnected state to the connected state. However, Porter also discloses a fluid access device configurable between a connected state (Fig. 2) and a disconnected state (Fig. 1) coupling a machine-side hydraulic circuit of a dialysis unit with the patient-side hydraulic circuit comprising a flow sensor mounted on the device to allow the dialysis unit to directly determine the flow rate and verify that whether there is sufficient flow to perform routine dialysis ([0191]). Porter further discloses that as the fluid access device transitions from the disconnected state to the connected state, the machine-side hydraulic circuit is electrically coupled to the patient-side hydraulic circuit via electrically coupling flow sensor 282 for detecting flow in the connected position of Fig. 28A ([0192]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the fluid access device of Altman with the feature of the fluid access device is configured to electrically couple the machine-side hydraulic circuit to the patient-side hydraulic circuit as the fluid access device transitions from the disconnected state to the connected state so as to control the flow rate based on detected flow via a flow sensor mounted on the fluid access device as disclosed by Porter so as to control the flow rate to perform routine dialysis ([0191]-[0193]).
Claim 7. Altman discloses the fluid access device of claim 2, wherein the flow rate being fixed or adjustable to best serve patient needs ([0026]) and that the rate being controlled by a processor ([0036]), but does not explicitly disclose that the patient-side hydraulic circuit further comprises a sensor disposed along the patient fluid channel and configured to detect at least one of: a pathogen in the patient fluid channel, a temperature of a biological fluid in the patient fluid channel, a color of the biological fluid in the patient fluid channel, a pressure of the biological fluid in the patient fluid channel, or a clarity of the biological fluid in the patient fluid channel. Again, however, Porter also discloses a fluid access device configurable between a connected state (Fig. 2) and a disconnected state (Fig. 1) coupling a machine-side hydraulic circuit of a dialysis unit with the patient-side hydraulic circuit comprising a flow sensor (282) disposed along the patient fluid channel ([0192]) to allow the dialysis unit to directly determine the flow rate and verify that whether there is sufficient flow to perform routine dialysis ([0191]). Porter further discloses one of the flow sensor type is to measure thermal dissipation ([0192]).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the fluid access device of Altman with the feature of the patient-side hydraulic circuit further comprises a sensor disposed along the patient fluid channel and configured to detect at least one of: a pathogen in the patient fluid channel, a temperature of a biological fluid in the patient fluid channel, a color of the biological fluid in the patient fluid channel, a pressure of the biological fluid in the patient fluid channel, or a clarity of the biological fluid in the patient fluid channel as disclosed by Porter so as to control the flow rate to perform routine dialysis ([0191]-[0193]).
Claim 8. Altman in view of Porter discloses the fluid access device of claim 7, wherein Porter further discloses that flow sensor 282 may be housed in part of the conduit connector or another region of the vascular access system ([0192]) including the sensor is disposed along the patient-side recirculation lumen  (247; i.e., since middle portion 247 bridges between conduits 237, 239) fluidically bridging the patient-side input lumen and the patient-side output lumen (Fig. 28A; [0173]) ([0191]-[0193]; i.e., since sensor 282 is disclosed to be disposed typically disposed in the catheter section and middle portion 247 form a portion of the catheter section). Therefore, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sensor of Altman in view of Porter to be positioned at a suitable location to measure the desired flow rate including the sensor is disposed along the patient-side recirculation lumen fluidically bridging the patient-side input lumen and the patient-side output lumen as disclosed by Porter to be a suitable location. 
Claim 9. Altman in view of Porter discloses the fluid access device of claim 7, wherein Porter further discloses that the sensor is housed in an electronics module reversibly coupled with a docking interface  (i.e., the interface to which flow sensor couples to an external receiver 290) of the patient-side recirculation lumen ([0193]).  Therefore, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sensor of Altman in view of Porter to be housed in an electronics module reversibly coupled with a docking interface of the patient-side recirculation lumen as disclosed by Porter ([0193]).
Claim 16. Altman discloses the fluid access device of claim 15, wherein the first plurality of valves is simultaneously actuated between a connected state valve configuration (Fig. 2) and a disconnected state valve configuration (Fig. 1), wherein in the connected state valve configuration, the first plurality of valves do not occlude the patient-side input lumen and the patient-side output lumen ([0030]), wherein in the disconnected state valve configuration, the first plurality of valves occlude the patient-side input lumen and the patient-side output lumen ([0029]). Moreover, Altman further discloses that the user chooses between short circuit A (Fig. 1) and long circuit B (Fig. 2) to control the direction and flow during dialysis ([0030]), but does not further disclose that the first plurality of valves are actuated by  control circuit disposed in the fluid access device. However, Porter also discloses a fluid access device configurable between a connected state (Fig. 2) and a disconnected state (Fig. 1) coupling a machine-side hydraulic circuit of a dialysis unit with the patient-side hydraulic circuit comprising a first plurality of valves (224, 226) being simultaneously actuated between a connected state valve configuration (Fig. 28A) and a disconnected state valve configuration (Fig. 28B) by a control circuit ([0191]; i.e., circuit for flow sensor in the vascular access device for controlling the fluid flow during dialysis) disposed in the fluid access device. Porter further discloses that the control circuit operates to control the valves between the disconnected state valve configuration and the connected state valve configuration based upon flow sensor 282 for detecting flow in the connected position of Fig. 28A ([0191]-[0192]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the fluid access device of Altman with the feature of a flow sensor and a control circuit of the flow sensor disposed in the fluid access device as disclosed by Porter so as to control the flow rate to perform routine dialysis ([0191]-[0193]). Moreover, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that modified Altman in view of Porter discloses that that the first plurality of valves are actuated by the control circuit of Porter indicating to the user to choose between short circuit A (Fig. 1) and long circuit B (Fig. 2) ([0030] of Altman) depending on the indication from the flow sensor and the control circuit what flow is required to perform routine dialysis ([0191]-[0193] of Porter).
Claim 17. Altman in view of Porter discloses the fluid access device of claim 16, wherein Altman further discloses that the patient-side hydraulic circuit comprises a pump (145) configured to pump fluid from the patient-side output lumen to the patient-side input lumen via the patient-side recirculation lumen when the first plurality of valves is in the disconnected state valve configuration ([0026]). 
Claim 20. Porter discloses the fluid access device of claim 1, but does not further discloses further comprising an electronics module comprising a sensor disposed along the patient fluid channel of the patient-side hydraulic circuit, wherein the sensor is configured to detect at least one of a pathogen in the patient fluid channel, a temperature of a biological fluid in the patient fluid channel, a color of the biological fluid in the patient fluid channel, or a clarity of the biological fluid in the patient fluid channel. Again, however, Porter also discloses a fluid access device configurable between a connected state (Fig. 2) and a disconnected state (Fig. 1) coupling a machine-side hydraulic circuit of a dialysis unit with the patient-side hydraulic circuit comprising a flow sensor (282) disposed along the patient fluid channel ([0192]) to allow the dialysis unit to directly determine the flow rate and verify that whether there is sufficient flow to perform routine dialysis ([0191]). Porter further discloses one of the flow sensor type is to measure thermal dissipation ([0192]).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the fluid access device of Altman with the feature of an electronics module comprising a sensor disposed along the patient fluid channel of the patient-side hydraulic circuit, wherein the sensor is configured to detect at least one of a pathogen in the patient fluid channel, a temperature of a biological fluid in the patient fluid channel, a color of the biological fluid in the patient fluid channel, or a clarity of the biological fluid in the patient fluid channel as disclosed by Porter so as to control the flow rate to perform routine dialysis ([0191]-[0193]).
Claim 21. Altman in view of Porter discloses the fluid access device of claim 20, wherein Porter further discloses that the electronics module is disposed along the patient-side recirculation lumen (247; i.e., since middle portion 247 bridges between conduits 237, 239) bridging the patient-side input lumen and the patient-side output lumen (Fig. 28A; [0173]). Therefore, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the electronics module of Altman in view of Porter to be positioned at a suitable location to measure the desired flow rate including the electronics module being disposed along the patient-side recirculation lumen bridging the patient-side input lumen and the patient-side output lumen as disclosed by Porter to be a suitable location.
Claim 22. Altman in view of Porter discloses the fluid access device of claim 20, wherein Porter further discloses the electronics module is reversibly coupled with a docking interface (i.e., the interface to which flow sensor couples to an external receiver 290) of the patient-side hydraulic circuit ([0193]). Therefore, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the electronics module of Altman in view of Porter to be reversibly coupled with a docking interface of the patient-side hydraulic circuit as disclosed by Porter ([0193]).

Claims 10-12, 14, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Altman (US Pub. No. 2022/0265912 A1) in view of Roger (US Pub. No. 2008/0065006 A1).
Claim 10. Altman discloses the fluid access device of claim 1, and further disclose that the machine-side hydraulic circuit including disposable tubing 160 and the hydraulic circuitry of a dialysis machine ([0024]) for hemodialysis ([0031]) but does not disclose the specifics of the hydraulic circuitry within the dialysis machine. However, Roger discloses a dialysis machine 190 coupled to a patient access 36 for dialysis ([0220]), wherein the patient access 36 of Rogers is similar to the fluid access device of Altman. Rogers further discloses that dialysis machine 190 comprises a machine-side recirculation lumen (35) ([0085], [0220]) bridging the machine-side input lumen (34) and the machine-side output lumen (32) (Fig. 12). Therefore, since both Altman and Rogers are drawn to hemodialysis systems with dialysis machine coupled to a patient access for hemodialysis, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the dialysis machine to which the fluid access device of Altman is coupled to as dialysis machine 190 comprising a machine-side recirculation lumen bridging the machine-side input lumen and the machine-side output lumen as disclosed by Rogers so as to filter the blood drawn from the patient before returning the blood ([0220]; Fig. 12).
Claim 11. Altman in view of Rogers discloses the fluid access device of claim 10, wherein Altman further discloses the patient-side recirculation lumen is a removable recirculation bridge which fluidically connects the patient-side input lumen to the patient-side output lumen ([0025]; i.e., since adapter 140 is removably connectable to catheter system 100 via connection means 135).
Claim 12. Altman in view of Rogers discloses the fluid access device of claim 10, wherein Altman further discloses that the patient-side hydraulic circuit comprises a pump (145) configured to pump fluid from the patient-side output lumen to the patient-side input lumen via the patient-side recirculation lumen ([0026]).  
Claim 14. Altman in view of Rogers discloses the fluid access device of claim 10, wherein Altman further discloses the patient-side recirculation lumen comprises a valve (130) operably configured to occlude the patient-side recirculation lumen ([0025]; i.e., via occlusion of flow through the catheter) but does not explicitly disclose that the machine-side recirculation lumen comprises a valve operably configured to occlude the machine-side recirculation lumen.  However, since Rogers further discloses that dialysis machine 190 comprises a valve (234, 236) operably configured to occlude the machine-side recirculation lumen ([0231]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that Altman in view of Rogers discloses that each of the machine-side recirculation lumen and the patient-side recirculation lumen comprises a valve operably configured to occlude the machine-side recirculation lumen (234,236 of Rogers) and the patient-side recirculation lumen (130 of Porter).
Claim 23. Altman discloses the fluid access device of claim 1, and further discloses that the dialysis machine being for hemodialysis ([0031]), but does not explicitly disclose that the machine-side hydraulic circuit comprises a manifold fluidically coupling the machine-side input lumen and the machine-side output lumen to at least one fluid conduit, wherein a plurality of valves regulate fluid flow between the manifold and the machine-side input lumen and the machine-side output lumen. However, Roger discloses a dialysis machine 190 coupled to a patient access 36 for dialysis ([0220]), wherein the patient access 36 of Rogers is similar to the fluid access device of Altman. Rogers further discloses a manifold (40) fluidically coupling the machine-side input lumen and the machine-side output lumen to at least one fluid conduit (38a-38c) (Fig. 12), wherein a plurality of valves (234,236) regulate fluid flow between the manifold and the machine-side input lumen and the machine-side output lumen ([0231]). Therefore, since both Altman and Rogers are drawn to hemodialysis systems with dialysis machine coupled to a patient access for hemodialysis, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the dialysis machine to which the fluid access device of Altman is coupled to as dialysis machine 190 comprising the machine-side hydraulic circuit comprises a manifold fluidically coupling the machine-side input lumen and the machine-side output lumen to at least one fluid conduit, wherein a plurality of valves regulate fluid flow between the manifold and the machine-side input lumen and the machine-side output lumen as disclosed by Rogers for controlling flow through the dialysis machine ([0231]).
Claim 24. Altman in view of Rogers discloses the fluid access device of claim 23, wherein Rogers further disclose that the at least one fluid conduit comprises at least one of a lock solution conduit, a cleaning solution conduit, or a waste fluid conduit ([0197]; i.e., line for transferring waste from the patient’s bloodstream). Therefore, since Altman in view of Rogers comprises the dialysis machine of Rogers, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that Altman in view of Rogers comprises a waste fluid conduit as disclosed by Rogers ([0197]; i.e., line for transferring waste from the patient’s bloodstream).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Altman (US Pub. No. 2022/0265912 A1) in view of Porter (US Pub. No. 2006/0064159 A1) and further in view of Roger (US Pub. No. 2008/0065006 A1).
Claim 18. Altman in view of Porter discloses the fluid access device of claim 16, and further discloses that the dialysis machine being for hemodialysis ([0031] of Altman), but does not disclose the specifics of the machine-side hydraulic circuit comprises a second plurality of valves, each valve of the second plurality of valves being configured to at least one of selectively open the machine-side input lumen, selectively open the machine-side output lumen, or selectively open a wall portion of the patient fluid channel. However, Roger discloses a dialysis machine 190 coupled to a patient access 36 for dialysis ([0220]), wherein the patient access 36 of Rogers is similar to the fluid access device of Altman. Rogers further discloses that the machine-side hydraulic circuit comprises a second plurality of valves (234, 236) each valve of the second plurality of valves being configured to at least one of: selectively open the machine-side input lumen, selectively open the machine-side output lumen, or selectively open a wall portion of the patient fluid channel ([0231]; Fig. 12). Therefore, since both Altman in view of Porter and Rogers are drawn to hemodialysis systems with dialysis machine coupled to a patient access for hemodialysis, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the dialysis machine to which Altman in view of Porter is coupled to as dialysis machine 190 comprising a second plurality of valves, each valve of the second plurality of valves being configured to at least one of: selectively open the machine-side input lumen, selectively open the machine-side output lumen, or selectively open a wall portion of the patient fluid channel as disclosed by Rogers for controlling flow through the dialysis machine ([0231]).
Claim 19. Altman in view of Porter and Rogers discloses the fluid access device of claim 18, wherein Rogers further discloses that the second plurality of valves is simultaneously actuated between a connected state valve configuration (i.e., when clamps or occluders 234, 236 are not occluding) and a disconnected state valve configuration (i.e., when clamps or occluders 234, 236 are not occluding) by the control circuit (232), wherein in the connected state valve configuration, the second plurality of valves do not occlude the machine-side input lumen and the machine-side output lumen, wherein in the disconnected state valve configuration, the second plurality of valves occlude the machine-side input lumen and the machine-side output lumen ([0231]). Therefore, since modified Altman in view of Porter and Rogers comprises the dialysis machine of Rogers, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that modified Altman in view of Porter and Rogers discloses the second plurality of valves is simultaneously actuated between a connected state valve configuration (i.e., when clamps or occluders 234, 236 are not occluding) and a disconnected state valve configuration (i.e., when clamps or occluders 234, 236 are not occluding) by the control circuit (232), wherein in the connected state valve configuration, the second plurality of valves do not occlude the machine-side input lumen and the machine-side output lumen, wherein in the disconnected state valve configuration, the second plurality of valves occlude the machine-side input lumen and the machine-side output lumen ([0231] of Rogers).

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record (see PTO-892) does not disclose the specifics of the pump being configured to draw power from the machine-side hydraulic circuit because Altman discloses pump 145 being powered by battery or an AC current coupled to adapter 140 ([0026]). Thus, there does not appear to be sufficient motivation to modify the pump to draw power from the machine-side hydraulic circuit as required by the claim.

Response to Arguments
Applicant’s affirmation of the election of Invention I without traverse on pg. 9 is acknowledged.

With respect to the previous claim objections, the amendments to the claims are considered sufficient to clarifying the previous informalities. Therefore, the previous objections to the claims are hereby withdrawn.

Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, it is noted that Spock and Altman discloses the amended claim scope as further explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783